Case 2:17-cv-07121-JFB-GRB Document 18 Filed 12/19/18 Page 1 of 1 PageID #: 152



 DATE: December 19, 2018 AT: 1:00 p.m. TIME IN COURT:             15 mins.
 BEFORE:   JUDGE JOSEPH F. BIANCO, U.S.D.J.:
           CIVIL CAUSE FOR TELEPHONE CONFERENCE

 DOCKET NUMBER: 17-cv-07121 (JFB)(GRB)

 TITLE: Alvites Centeno et. al. v. DBD Contracting LLC et. al.

 FTR:    1:08-1:16             COURTROOM DEPUTY: Doreen Flanagan


        X    COUNSEL FOR ALL SIDES PRESENT.
        Matthew L. Berman (plaintiff)
        Jason B. Klimpl (defendant)
        Andrew Yacyshyyn (defendant)

        X    CASE CALLED

         X   CONFERENCE HELD

             DISCOVERY TO BE COMPLETED BY

             PARTIES TO COMPLETE
             BY THE NEXT CONFERENCE OR BY

             NEXT (TELEPHONE) STATUS CONFERENCE SET FOR:

             CASE TO BE REFERRED TO MAGISTRAT-E JUDGE
             FOR

             MOTION SHALL BE FILED BY
             OPPOSITION SHALL BE FILED BY
             REPLY SHALL BE FILED BY
             ORAL ARGUMENT SHALL TAKE PLACE

             JURY SELECTION SET FOR

             JURY TRIAL TO CONTINUE

     X       OTHER:   The Court approves the settlement as set forth
                      on the record. Stipulation of Dismissal to be
                      filed within the next few days.
